 



IN THE CIRCUIT COURT OF THE

FIFTEENTH JUDICIAL CIRCUIT IN AND

FOR PALM BEACH COUNTY, FLORIDA

 

CIVIL DIVISION

 

CASE NO. 50 2013CA002288XXXXMB

 

DIVISION: AN

 

FIFTH THIRD BANK, a national banking association,

 

Plaintiff,

 

v.

 

BANYAN RAIL SERVICES, INC., a Delaware Corporation, as successor by merger with
B.H.I.T., Inc., a Delaware Corporation,

 

Defendants.

 

/  

 

SETTLEMENT STIPULATION

 

Plaintiff, Fifth Third Bank, a national banking association (“FTB”), and
defendant, Banyan Rail Services, Inc., a Delaware Corporation, as successor by
merger with B.H.I.T., Inc., a Delaware Corporation (“Banyan”) (collectively, the
“Parties”), hereby stipulate as follows:

 

1.     On or before September 26, 2013 (“Payment Deadline”), Banyan shall pay
FTB the amount of $200,000 by wire transfer of immediately available funds,
pursuant to the wire instructions contained in Exhibit 1 (“Settlement Funds”).

 

2.     If Banyan fails to timely pay the Settlement Funds, FTB shall be entitled
to the immediate entry of a final judgment against Banyan in the form attached
as Exhibit 2 (“Final Judgment”), which shall include (a) all amounts owed under
the loan documents as set forth in the complaint and affidavit of indebtedness
executed by Lucas Barnett and filed in this case, (b) all of FTB’s attorney’s
fees and costs through the date of entry of the Final Judgment less amounts
collected by FTB as a result of its secured claims against The Wood Energy
Group, Inc. (“Wood”) in the matter identifiable as In re: The Wood Energy Group,
Inc., United States Bankruptcy Court for the Southern District of Florida, Case
No. 13-10688-PGH, and (c) all note rate interest and default interest owed on
the loans at issue through the date of entry of the Final Judgment.





 



 

 

 

3.     If Banyan fails to timely pay the Settlement Funds and becomes a debtor
in any voluntary or involuntary bankruptcy, assignment for benefit of creditors,
or other insolvency proceeding, Banyan agrees and stipulates that FTB shall have
an allowed claim against Banyan in the amount of the Final Judgment, plus
attorney’s fees and interest.

 

4.     Notwithstanding paragraph 6 below, Banyan hereby reaffirms and agrees
that all of its claims against Wood are, and shall remain, fully subordinated to
all claims of FTB against Wood and that Banyan shall not be entitled to receive
any payment or distribution on any such claims until FTB’s claims have been paid
and satisfied in full, and further that any distributions from Wood which may be
allocable or payable to Banyan shall be paid to FTB until such time. Moreover,
if Banyan does receive any distributions or payment on account of any claim
against Wood it shall be paid over and delivered to FTB.

 

5.     In consideration of the provisions hereof, upon execution of this
Agreement, Banyan does hereby agree to unconditionally and irrevocably waive,
remise, acquit, satisfy, release and forever discharge FTB and its respective
attorneys, representatives, agents, shareholders, officers, directors,
predecessors, successors, assigns, affiliates, subsidiaries, related entities,
and employees (collectively, the “Released Parties”), of and from any and all
claims, demands, dues, sums of money, actions, suits, obligations,
controversies, debts, costs, expenses, accounts, damages, judgments, losses and
liabilities, of whatever kind or nature, in law, equity or otherwise, whether
known or unknown, absolute or contingent, liquidated or unliquidated, which
Banyan had, may have had, now have or can, shall or may have against each of the
Released Parties, from the beginning of the world until and including the time
and date of this Agreement, including, but not limited to, all claims and
damages, directly or indirectly, arising out of directly or in any way
pertaining to (i) the above-captioned lawsuit and the subject matter thereof,
and (ii) any other matter referred to above (collectively, the “Released
Claims”); provided, however, that nothing herein shall be deemed to release any
of the Released Parties from any of their respective obligations (or any claims
arising by virtue of the Released Parties breach of any such obligations) under
the terms of this Agreement.

  



2

 

 

6.     Except as otherwise provided in Paragraph 4 above, in consideration of
the provisions hereof, upon FTB’s receipt and clearance of the Settlement Funds,
FTB does hereby agree to unconditionally and irrevocably waive, remise, acquit,
satisfy, release and forever discharge Banyan and its respective attorneys,
representatives, agents, shareholders, officers, directors, predecessors,
successors, assigns, affiliates, subsidiaries, related entities, and employees,
other than Wood (collectively, the “Banyan Released Parties”), of and from any
and all claims, demands, dues, sums of money, actions, suits, obligations,
controversies, debts, costs, expenses, accounts, damages, judgments, losses and
liabilities, of whatever kind or nature, in law, equity or otherwise, whether
known or unknown, absolute or contingent, liquidated or unliquidated, which FTB
had, may have had, now have or can, shall or may have against each of the Banyan
Released Parties, for, upon or by reason of any of the matters which arise out
of, directly or indirectly, or are in any way connected with, the claims or
disputes in the above-captioned lawsuit, from the beginning of the world until
and including the time and date hereof (collectively, the “Released Claims”);
provided, however, that nothing herein shall be deemed to release any of the
Banyan Released Parties from any of its respective obligations (or any claims
arising by virtue of the Banyan Released Parties’ breach of any such
obligations) under the terms of this Agreement. This release shall not include
nor pertain to the subordination provision contained in the guaranty executed by
Banyan described in the Complaint filed by FTB in the above-captioned lawsuit.

 



3

 



 

7.     Banyan, its representatives, attorneys, agents, shareholders, directors,
officers, agents, employees, successors, assigns, affiliates, subsidiaries,
related entities and any third party providing all or part of the Settlement
Funds under this stipulation (collectively, the “Banyan Parties”), shall fully
cooperate with FTB and its representatives, attorneys, agents, employees,
directors, officers, subsidiaries, affiliates, successors and assigns
(collectively, the “Fifth Third Parties”), to confirm that the Banyan Parties
are not or shall not be: (i) a person with whom the Fifth Third Parties is
restricted from doing business with under any Anti-Terrorism Law (as hereinafter
defined) or Anti-Money Laundering statutes, (ii) engaged in any business
involved in making or receiving any contribution of funds, goods or services to
or for the benefit of such a person or in any transaction that evades or avoids,
or has the purpose of evading or avoiding, the prohibitions set forth in any
Anti-Terrorism Law or any Anti-Money Laundering statutes, or (iii) otherwise in
violation of any Anti-Terrorism Law or Anti-Money Laundering Statutes. For the
purposes of this Agreement, “Anti-Terrorism Law” shall mean any laws relating to
terrorism or money laundering, including Executive Order No. 13224, effective
September 24, 2001, the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, the laws comprising or implementing the Bank Secrecy Act, the
Foreign Corrupt Practices Act, as jointly enforced by the United States Justice
Department and the Securities and Exchange Commission, and the laws administered
by the United States Treasury Department's Office of Foreign Assets Control (as
any of the foregoing orders or laws may from time to time be amended, renewed,
extended or replaced).

 



4

 



 

8.     The Parties agree to the entry of an order approving this Settlement
Stipulation in the form attached as Exhibit 3.

 

[Signatures on next page.]

 

5

 



 

 



/s/ Charles I. Cohen   /s/ Alan M. Grunspan Charles I. Cohen, Esq.   Alan M.
Grunspan Florida Bar No. 451150   Florida Bar No. 451150 Furr & Cohen, P.A.  
Michael E. Strauch Counsel for Defendant   Florida Bar No. 13988 One Boca Place
  Carlton Fields, P.A. 2255 Glades Road, Suite 337W   Counsel for Plaintiff
Telephone: (561) 395-0500   100 S.E. Second Street, Suite 4200 Facsimile: (561)
338-7532   Miami, Florida  33131-2114 Email: ccohen@furrcohen.com   Telephone:
(305) 530-0050     Facsimile:  (305) 530-0055     Email:
agrunspan@carltonfields.com                 mstrauch@carltonfields.com          
  BANYAN RAIL SERVICES, INC. a Delaware Corporation, as successor by merger with
B.H.I.T., Inc., a Delaware Corporation



 

FIFTH THIRD BANK, a national banking association

 

  





 



By: /s/ Gary O. Marino   By: /s/ Michael B. Barkey As: CEO   As: Vice President
Date: June 27, 2013   Date: June 26, 2013



 





 

 

6



